DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to an invention non-elected with traverse in the reply filed on 05/19/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

EXAMINER’S AMENDMENT
	An attempt was made to contact Travis Boone for an examiner’s amendment regarding the withdrawn claims on 8/17/2022, but no response was obtained as of 08/23/2022.

Response to Arguments
Applicant’s arguments, see P. 8, filed 06/13/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 8-9, filed 06/13/2022, with respect to the 35 USC 10 have been fully considered and are persuasive.  The 35 USC 102 have been withdrawn. 


Allowable Subject Matter
Claims 1, 3-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Buhler et al. (US-3807483-A), hereinafter Buhler is the closest prior art of record. Buhler teaches a sand chamber (Fig. 1(a)) which is filled from above, and a press die with a grid or grating (Fig. 1(B)), the area the grating covers is equivalent to the area through which the sand enters (Fig. 1) and the grating itself decreases the area through which sand may exit. This is outside the claimed the input cross-sectional area is larger than the output cross-sectional area for at least one of the distributor channels so as to expand a transverse extension of a sub-flow along the direction of powder flow so as to reduce a mass flux of the sub-flow at the outlet portion with respect to a mass flux of said at least one sub-flow at the inlet portion, and there is no suggestion or motivation to modify Buhler to fit this limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734